Citation Nr: 0110610	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought.


FINDING OF FACT

The evidence of record reflects that it is at least as likely 
as not that PTSD is related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
is related to active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

This new law also sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  Moreover, the 
veteran has been provided with a VA examination as recent as 
May 1999, and there are VA outpatient treatment records dated 
to December 1998.  While there is an indication in the record 
that there are pertinent outstanding treatment records, in 
light of the below disposition of the veteran's claim, the 
Board can perceive no prejudice to the veteran.  As such, the 
Board finds that all relevant facts have been sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  

As another preliminary matter, the Board notes that in 
September 1999, a statement from a VA psychologist primarily 
pertaining to treatment for PTSD was introduced into the 
record without a waiver of RO consideration of that evidence; 
however, the Board has reviewed the evidence, which 
essentially is duplicative of evidence previously of record.  
As such, the Board need not refer that evidence back to the 
RO for consideration, and the Board will proceed with 
appellate review.  See 38 C.F.R. § 20.1304(c).

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran served during the Korean conflict from March 1951 
to June 1952.  Service records reflect he was attached to an 
ambulance company of the 25th Medical Battalion from 
September 1951 to June 1952.  There is nothing to dispute his 
assertion that he was an ambulance driver.  Moreover, it is 
logical to assume that the veteran's unit was active in 
support of combat operations for at least some portion of his 
tour.  Such duties, by their very nature, would support that 
the veteran came into contact with seriously wounded and 
injured soldiers and, for all intents and purposes, that the 
veteran had engaged in combat.  Consequently, the claimed 
stressors that the veteran has advanced to several VA 
examiner's would be entirely consistent with the type of duty 
performed and would require no further verification.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), 3.306(a)(2) (2000).  (The provisions of 
38 U.S.C.A. § 1154(b) were first enacted December 20, 1941.)

The Board notes that the RO's determination of August 1999 
pertaining to entitlement to service connection for PTSD 
relied principally upon a May 1999 VA examination that 
reported that the veteran failed to meet criteria C for PTSD.  
There is no indication of any specialized tests afforded.  
Moreover, the examiner failed to address or reconcile her 
diagnosis with the PTSD diagnosis related to service 
generated in December 1998, only a few months earlier.  

Stressors have been established associated with the veteran's 
service.  But there exists some doubt as to whether the 
veteran has PTSD.  Nevertheless, a unique standard of proof 
applies in decisions on claims for veterans' benefits.  
Unlike other claimants and litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a veteran is entitled 
to the "benefit of the doubt" when there is a proximate 
balance of positive and negative evidence.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Resolving all doubt in 
favor of the veteran, PTSD is established and, accordingly, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The Court (Steinberg and Kramer, JJ., dissenting) held that 
the "clear and convincing evidence to the contrary" 
provision of Section 1154(b), which lessens the evidentiary 
burden for combat veterans, applies only to the service 
incurrence element of a claim and not to the current 
disability and nexus elements; to that extent, the Court 
overruled Arms v. West (citation omitted).  The Court 
emphasized that an unbroken line of cases since Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table), had held that the term "service 
connection" as used in 38 U.S.C.A. § 1154(b) refers to proof 
of incurrence or aggravation of disease or injury in service 
rather than to the legal standard for entitlement to payments 
for disability.

Several recent medical records report frostbite by history.  
However, medical records contemporaneous with the veteran's 
service are entirely silent as to any frostbite diagnosis, or 
residuals of such a condition including, but not limited to, 
physical manifestations.  More significantly, nearly 50 years 
have elapsed since the veteran's separation from service.  
Until recently, clinical records in the intervening years 
since discharge are essentially silent as to complaints or 
treatment for the claimed condition.  Moreover, the VA 
examination of May 1999 questionably identified residuals of 
frostbite as a diagnosis without clearly indicating the basis 
for such diagnosis.  Accordingly, the Board considers that 
development of additional evidence would be helpful prior to 
rendering a decision on this appeal.

The veteran is advised that evidence referencing treatment 
for frostbite or cold injuries for the period between his 
discharge in 1952 would be helpful, relevant and necessary 
for a full and fair adjudication of his claims.  If the 
veteran is able to obtain such evidence, he should promptly 
provide same to the RO.  In the alternative, the VA will 
assist the veteran by directly contacting the source of such 
evidence after he provides information sufficient to identify 
and locate such evidence.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request treatment 
records from the West Side Medical Center 
pertaining to the veteran's treatment for 
cold injuries for the period from 1997 to 
the present.  

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO should arrange for a VA cold 
injury protocol examination by a 
physician who is a vascular specialist, 
if available, to determine the nature and 
extent of any residuals of cold exposure 
the veteran may now have.  A complete 
medical history of asserted cold exposure 
should be recorded. 

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  

The examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing residuals of a cold 
injury is/are etiologically related to 
the veteran's service.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of frostbite.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 





